ANDERSON, Circuit Judge.
This case presents the familiar jurisdictional question whether the immigration authorities who excluded the applicant, because not satisfied as to his relationship as the son of an American citizen, had substantial evidence on which to base their contention. The court below dismissed the petition.
The applicant is a boy twelve years old. He first testified that his father died in October or November, 1926, in the United States, and that he never saw his father. Later he changed this testimony, testifying that his father died in his own house in China where the boy was living, and that he had seen him.
The court below was correct in holding that this discrepancy alone was enough to warrant the conclusion of the immigration authorities that the alleged relationship was not made out. There were other substantial discrepancies on matters pertinent to the issue of relationship.
The decision of the court below that the courts have no jurisdiction must be affirmed.
The decree of the District Court is affirmed.